DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on June 22, 2022, were received. Claims 1-2 and 7-9 have been amended. Claim 6 has been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-5 and 7-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 11, 2022.

Specification
4.	The amendments to the Specification, submitted June 22, 2022, have been received and considered by the Examiner.

Claim Rejections - 35 USC § 102
5.	The rejection of Claims 1-6 and 10-20 under 35 U.S.C. 102(a)(1) as being anticipated by Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent), has been overcome based on the amendments to the Claims and the arguments presented on pages 10-13 of the Remarks dated June 22, 2022.

Claim Rejections - 35 USC § 103
6.	The rejection of Claims 7-9 under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent), as applied to Claims 1-6 and 10-20, has been overcome based on the amendments to the Claims and the arguments presented on pages 10-13 of the Remarks dated June 22, 2022.

Allowable Subject Matter
7.	Claims 1-5 and 7-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claim 1, the closest prior art, Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent), teach a battery system comprising: a battery, wherein the battery includes a first electrode terminal and a second electrode terminal accessible along a first battery surface of the battery; a circuit board; an insulating portion; a substrate holder; and a protection member. The closest prior art do not teach, fairly suggest, or render obvious wherein a module is electrically coupled with the battery, the module comprising: a first mold extending toward the battery, wherein the first mold comprises a first mold surface and a second mold surface opposite the first mold surface, and wherein the first mold defines a recess along the first mold surface proximate the first electrode terminal and the second electrode terminal, a first conductive tab electrically coupling the module with the first electrode terminal, wherein the first electrode terminal is at least partially positioned within a space defined by the recess defined by the first mold, and a second conductive tab electrically coupling the module with the second electrode terminal; and a circuit board comprising a first circuit board surface and a second circuit board surface opposite the first circuit board surface, wherein the second mold surface is coupled with the first circuit board surface, and wherein the module further comprises a second mold coupled with the second circuit board surface.
	With regard to independent Claim 11, the closest prior art, Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent), teach a battery system comprising: a battery, wherein the battery includes a first surface, a second surface and a third surface, wherein the first surface comprises a first electrode terminal and a second electrode terminal; a circuit board; an insulating portion; a substrate holder; and a protection member. The closest prior art do not teach, fairly suggest, or render obvious a module coupled with the first surface of the battery and comprising a circuit board characterized by a first surface and a second surface opposite the first surface, wherein the module comprises: a first mold extending from the first surface of the circuit board toward the battery, a second mold extending from the second surface of the circuit board, a first conductive tab extending from the module to the first electrode terminal, and a second conductive tab extending from the module to the second electrode terminal; and a flexible coupling extending from the circuit board parallel to the first surface of the battery in a direction towards the second surface of the battery.
	With regard to independent Claim 20, the closest prior art, Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent), teach a battery system comprising: a battery, wherein the battery includes a first electrode terminal and a second electrode terminal; a circuit board; an insulating portion; a substrate holder; and a protection member. The closest prior art do not teach, fairly suggest, or render obvious a module electrically coupled with the battery, the module comprising: a mold extending toward the battery, wherein the mold defines a recessed ledge in a first surface of the mold extending towards a lateral edge of the mold proximate the port, a first conductive tab electrically coupling the module with the first electrode terminal, and a second conductive tab electrically coupling the module with the second electrode terminal, wherein the second conductive tab at least partially defines a volume between a first end of the second conductive tab coupled with the module and a second
end of the second conductive tab coupled with the second electrode terminal; a flexible coupling extending from the module parallel to the first surface of the battery; a first adhesive positioned between the port and the mold, wherein the first adhesive extends across the recessed ledge of the mold; and a spacer including a second adhesive seated in the volume between the first end of the second conductive tab and the second end of the second conductive tab.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725